Case 2:18-cv-00245-JRG Document 195 Filed 09/16/19 Page 1 of 11 PageID #: 25316



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION




                                             §
    UNITED SERVICES AUTOMOBILE               §
    ASSOCIATION, a Texas reciprocal inter-   §
    insurance exchange,                      §
                                             §   CIVIL ACTION NO. 2:18-CV-245-JRG
                  Plaintiff,                 §
                                             §   JURY TRIAL DEMANDED
           v.                                §
                                             §   FILED UNDER SEAL
    WELLS FARGO BANK, N.A.,                  §
    a national banking association,          §
                                             §
                  Defendant.                 §



     UNITED SERVICES AUTOMOBILE ASSOCIATION’S REPLY IN SUPPORT OF
           ITS MOTION FOR PARTIAL SUMMARY JUDGMENT THAT
          DEPOSIT@MOBILE PRACTICES THE ‘571 AND ‘090 PATENTS
Case 2:18-cv-00245-JRG Document 195 Filed 09/16/19 Page 2 of 11 PageID #: 25317



               USAA has repeatedly and consistently contended in this case, and in related PTAB

    proceedings, that the performance of its Deposit@Mobile product improved substantially and

    unexpectedly when USAA incorporated the auto-capture features claimed in the Asserted

    Patents. USAA’s engineers have testified that claimed inventions are critical to the commercial

    success of the Deposit@Mobile product and that

                                                 Ex. 1 (Bueche Dep.), at 38:21-39:3. Each time, Wells

    Fargo has declined to engage substantively with the facts, despite having numerous opportunities

    to do so, choosing instead to complain about the sufficiency of USAA’s evidence of “nexus.”

    Now that USAA has provided overwhelming evidence tying the claims of the Asserted Patents

    to its Deposit@Mobile product, which Wells Fargo has failed to rebut, Wells Fargo asserts that

    the facts are not “material” and asks the Court to deny summary judgment on that basis. Opp.,

    at 1-2. The Court should not permit Wells Fargo to continue kicking the can down the road and

    force USAA to spend its limited trial time establishing facts that are not actually in dispute.

               Wells Fargo makes only two arguments in opposition to USAA’s motion. First, it argues

    that the fact that USAA’s Deposit@Mobile product practices the Asserted Patents is not

    “material” because it assumes the Court will grant Wells Fargo’s separately-filed motion to bar

    USAA from making any argument at trial regarding objective indicia of non-obviousness. See Dkt.

    143. As discussed below and in USAA’s opposition to Wells Fargo’s motion to strike, Wells Fargo

    is not entitled to the extraordinary relief it requests. See Dkt. 166. But even if it were,

    Deposit@Mobile’s use of the Asserted Patents would still be material to other issues at trial, such

    as willfulness and damages. For example, USAA will present extensive evidence that Wells Fargo

    intentionally monitored and copied USAA’s Deposit@Mobile product for years, despite knowing

    that USAA had applied for patent protection. That evidence, combined with the fact that the

    copied Deposit@Mobile product practices the Asserted Patents, is strong evidence of willfulness.



    10729023                                        -1-
Case 2:18-cv-00245-JRG Document 195 Filed 09/16/19 Page 3 of 11 PageID #: 25318



               Second, Wells Fargo argues that the Court should deny USAA’s motion because the

    summary judgment order would be “unduly prejudicial” to Wells Fargo. Wells Fargo cites no

    authority for the bizarre proposition that a court should deny summary judgment of an

    undisputed material fact because of potential “jury confusion” about the meaning of the order.

    See Opp., at 2. Rule 56 states that “the court shall grant summary judgment if the movant shows

    that there is no genuine dispute as to any material fact and the movant is entitled to judgment as

    a matter of law.” Fed. R. Civ. P. 56(a) (emphasis added). Wells Fargo’s concerns about jury

    confusion are unfounded, but in any event could be properly addressed by the Court with jury

    instructions, not by denying a meritorious summary judgment motion.

               A.     USAA Timely Disclosed Its Intent To Rely On Deposit@Mobile As
                      Objective Evidence

               Wells Fargo’s argument that USAA’s motion is not directed to “material” facts is

    premised entirely on the assumption that the Court will grant Wells Fargo’s motion to strike Mr.

    Calman’s discussion of objective indicia of non-obviousness (Dkt. 143). First, this argument is

    insufficient to defeat the motion because the fact that Deposit@Mobile practices the patents in

    suit is relevant for multiple additional reasons. This undisputed fact is relevant to damages. The

    experts will testify that USAA implemented the patented auto-capture system before Wells Fargo.

    Mr. Calman relies on USAA’s initial success with this feature as a factor in evaluating the

    importance of auto-capture. Ex. 17 (Calman Opening Report), ¶ 412. Mr. Weinstein does the

    same. Ex. 18 (Weinstein Report), ¶¶ 78, 108. It is also relevant to willfulness, as discussed below.

               Second, USAA has explained, in its opposition to the motion to strike Mr. Calman’s

    objective indicia analysis, why there was a full disclosure of USAA’s contentions on this issue. A

    review of the procedural history of this case shows that Wells Fargo was clearly on notice of

    USAA’s intent to rely on Deposit@Mobile practicing the Asserted Patents, including to support

    arguments regarding objective indicia, and simply chose not to develop arguments in response


    10729023                                       -2-
Case 2:18-cv-00245-JRG Document 195 Filed 09/16/19 Page 4 of 11 PageID #: 25319



    despite ample opportunity to do so. Wells Fargo’s strategic decision not to dispute a critical fact

    is not a reason to deny summary judgment of that fact.

               At the outset of this case, USAA stated its intention to rely on Deposit@Mobile as a

    product practicing the Asserted Patents in its Local Patent Rule 3-1 disclosures. Ex. 2, at 16.

    USAA also offered its product source code for inspection at that time. Id., at 17-18. Wells Fargo

    never asked to inspect USAA’s source code and never made any effort to rebut USAA’s

    contention that Deposit@Mobile practiced the Asserted Claims at any point in discovery.

               When Wells Fargo moved to dismiss on the basis of Section 101 invalidity, USAA pointed

    to the tangible improvement to computer systems provided by the claimed inventions, based on

    actual performance data from USAA’s Deposit@Mobile system showing a



                        Dkt. 46, at 11 n.3. Wells Fargo argued that the performance data “[bore] no

    relationship to the claims.” Dkt. 49, at 9 (emphasis original).1

               After seeing USAA’s opposition to the motion to dismiss, Wells Fargo filed petitions for

    Covered Business Method review against the Asserted Patents, again arguing that the claims were

    directed to abstract ideas, not technological inventions. See, e.g., Ex. 3, at 22 (‘571 Patent CBM).

    Again, USAA presented the data showing the significant performance improvement in the

    Deposit@Mobile product attributable to the Asserted Patents. Ex. 4, at 24. This analysis was in

    a section that was literally entitled “Objective Evidence.” “Petitioner’s Ignore The Objective

    Evidence Establishing That The ‘571 Patent Represents A Novel Technology Solution.” Id., at

    21-25.


               1
             Wells Fargo ultimately abandoned its motion to dismiss and filed a motion for summary
    judgment under Section 101 advancing similar arguments and, once again, arguing that “the
    claims nowhere recite a particularized improvement to the function of the . . . mobile devices at
    issue” without engaging with any of the performance data from USAA’s systems showing the
    opposite. See Dkt. 131, at 12-13.

    10729023                                         -3-
Case 2:18-cv-00245-JRG Document 195 Filed 09/16/19 Page 5 of 11 PageID #: 25320



               Wells Fargo’s response, again, was a vague assertion that USAA had failed to show

    sufficient nexus to the patents:




     Ex. 5, at 5.

               In May 2019, Wells Fargo posed an interrogatory to USAA seeking its contentions

     regarding secondary considerations. Ex. 6, at 39. USAA responded in June 2019 in three ways.

     First, it noted that objective indicia was an issue for expert analysis:



                                                    Ex. 6, at 39-40. Second, USAA explicitly listed each

     of the objective indicia it intended to advance at trial: “(1)




                                                                            Id. These are the exact topics

     on which Mr. Calman presents expert analysis in his report. Compare Ex. 16 (Calman Validity

     Report), Paragraph 254-278.

               And, third, the interrogatory response directed Wells Fargo to the bates ranges of the four

    preliminary responses USAA had filed in the CBMs. Ex. 6, at 40. Wells Fargo characterizes this

    as a document dump. It is nothing of the sort. It is a highly organized, de facto pre-trial brief with

    full evidentiary citations setting out USAA’s then-current theory on objective indicia. Wells Fargo

    never complained about this interrogatory response, never asserted that it was unclear, and never

    moved to compel additional information.


    10729023                                          -4-
Case 2:18-cv-00245-JRG Document 195 Filed 09/16/19 Page 6 of 11 PageID #: 25321



               Separately, in June 2019, Wells Fargo took the corporate testimony of USAA on

    “secondary considerations.” In this testimony, USAA repeatedly referred to “Deposit@Mobile,”

    its performance, and the reception by the industry as evidence of objective indicia of non-

    obviousness. Ex. 9 (Prasad Dep.), 247:5-250:8.

               Going into expert discovery, USAA expected that Wells Fargo would continue to advance

    its previously-stated position that USAA had failed to show sufficient nexus between the Asserted

    Patents and the Deposit@Mobile product. Accordingly, USAA’s expert, Mr. Calman, provided

    element-by-element claim charts with his opening report mapping the claims of the Asserted

    Patents to the Deposit@Mobile product. Exs. 7, 8 (Calman Report Exhibits T, U). Wells Fargo

    could have had its rebuttal technical experts analyze the Deposit@Mobile system and contest Mr.

    Calman’s opinion, but it chose to remain silent, presumably because Deposit@Mobile practicing

    the Asserted Patents works to Wells Fargo’s benefit on its Section 287 marking defense. See Dkt.

    133 (Wells Fargo’s Motion for Partial Summary Judgment Under 35 U.S.C. § 287(a)), at 3




                                                           Having elected not to dispute these facts

    (and in fact affirmatively relying on them when advantageous), Wells Fargo cannot credibly

    complain about the entry of summary judgment now that discovery is closed.

               B.     Wells Fargo’s Concerns Regarding Jury Confusion Are Unfounded

               Wells Fargo argues that the Court should deny summary judgment of the fact that

    Deposit@Mobile practices the Asserted Patents—even though no one disputes this fact—

    because the jury may be confused and believe that USAA’s product functionality is relevant to

    infringement.




    10729023                                       -5-
Case 2:18-cv-00245-JRG Document 195 Filed 09/16/19 Page 7 of 11 PageID #: 25322



               First, this confusion does not exist as to the commercial success and unexpected results

    of Deposit@Mobile itself, which relates to both validity and damages, because there is no

    comparison to the Wells Fargo system needed for the purposes of this analysis.

               Second, none of USAA’s experts or witnesses will suggest that Wells Fargo infringes the

    Asserted Patents because of similarities between the accused products and USAA’s

    Deposit@Mobile product.2 USAA agrees that the issue of infringement should be determined

    exclusively via a comparison of the claims of the Asserted Patents and the accused products,

    which is why USAA has moved to strike the portions of Wells Fargo’s non-infringement report

    where its expert opines that the accused products do not infringe based on a comparison between

    the accused products and prior art systems. See Dkt. 152, at 1-5.

               Although not relevant to infringement, the comparison between USAA and Wells Fargo’s

    systems is relevant as evidence of copying. Ex. 17, ¶¶ 348-355. Mr. Calman concludes that the

    applications are “strikingly similar.” Ex. 17, ¶ 350. Copying is objective evidence of non-

    obviousness. Akamai Techs., Inc. v. Cable & Wireless Internet Servs., Inc., 344 F.3d 1186, 1196 (Fed.

    Cir. 2003). Evidence of the similarity between the patentee’s commercial embodiment of the

    patent and the accused product is evidence of copying. Wyers v. Master Lock Co., 616 F.3d 1231,

    1246 (Fed. Cir. 2010). Mr. Calman relies on copying evidence for this purpose. Ex. 16, ¶ 562.

               Copying of a commercial embodiment is also relevant to the willfulness inquiry. Read

    Corp. v. Portec, Inc., 970 F.2d 816 (Fed. Cir. 1992). Courts routinely allow evidence of copying to

    be presented by comparing designs. TEK Global, S.R.L. v. Sealant Sys. Int’l, Inc., 920 F.3d 777, 789


               2
             Wells Fargo suggests that USAA attempted to elicit such testimony from fact witnesses
    at deposition, but the record shows the opposite. At Mr. Prasad’s deposition, it was Wells Fargo’s
    counsel who attempted to elicit testimony regarding the similarity between Wells Fargo’s accused
    product and USAA’s mobile deposit system. Ex. 9 (Prasad Dep.), at 69:10-70:12. On redirect, Mr.
    Prasad clarified that he has never seen Wells Fargo’s source code and so all he can say is that
    Wells Fargo cannot be using USAA’s code under the hood because USAA does not share its
    proprietary source code with anyone. Id., at 257:9-258:22.

    10729023                                        -6-
Case 2:18-cv-00245-JRG Document 195 Filed 09/16/19 Page 8 of 11 PageID #: 25323



    (Fed. Cir. 2019). Indeed, the Federal Circuit Bar Association’s Model Patent Instructions on

    willful infringement expressly state that “whether or not [alleged infringer] intentionally copied a

    product of [patent holder] that is covered by the [ ] patent” is a factor for the jury to consider,

    which this Court has used in the past. See Ex. 10, at 37. Here, the record shows that Wells Fargo

    was monitoring USAA’s Deposit@Mobile product for years, even regularly including links to the

    Deposit@Mobile webpage and demonstration videos in technical architecture documents and

    specifically instructing its employees to




    and initiating a patent search process to locate those patents. See, e.g., Exs. 11-14, 15 (Ajami Dep.),

    at 10:7-11:25 and 129:11-135:10. The fact that the copied Deposit@Mobile product practices the

    Asserted Patents links the copying behavior to willful infringement.

               Wells Fargo cites no authority for the proposition that a plaintiff may never compare its

    product to the accused’s infringer’s product to establish copying as it relates to willfulness and

    obviousness for fear of confusing the jury on infringement. To the contrary, plaintiffs regularly

    prove willfulness using evidence that the accused infringer intentionally copied the plaintiff’s

    products, including before issuance of the relevant patents. See, e.g., Stryker Corp. v. Zimmer, Inc.,

    2017 WL 4286414, at *4 (W.D. Mich. July 12, 2017) (awarding enhanced damages where

    “evidence of copying came from [Zimmer’s lead engineer Bill] Donizetti, who admitted that

    Zimmer instructed Donzietti’s design team to model its design after features of Stryker’s

    products” and “designer Dan Olson admitted that using gear drives such as the ones ultimately

    incorporated in the Pulsavac Plus ‘would probably be copying somebody’”), aff’d, 745 F. A’ppx.

    167 (Fed. Cir. 2018); Stryker Corp. v. Davol, Inc., 75 F. Supp. 2d 748, 750 (W.D. Mich. 1999)

    (“Davol's undisputed pre-patent copying is probative of willfulness”), aff'd, 234 F.3d 1252 (Fed.

    Cir. 2000); Apple Inc. v. Samsung Elecs. Co., 258 F. Supp. 3d 1013, 1028 (N.D. Cal. 2017)

    10729023                                         -7-
Case 2:18-cv-00245-JRG Document 195 Filed 09/16/19 Page 9 of 11 PageID #: 25324



    (“[S]ubstantial evidence in the record shows that Samsung copied the slide-to-unlock feature and

    other aspects of the iPhone. . . . The fact that Samsung copied is evidence of willfulness.”); X-Tra

    Light MFG Inc. v. Acuity Brands, Inc., No. CIVA H-04-1413, 2007 WL 7117888, at *3 (S.D. Tex.

    Feb. 13, 2007) (“The Federal Circuit has upheld findings of willfulness when the infringer had

    knowledge of a pending patent and copied prior to patent issuance. . . . Copying is relevant to the

    willfulness determination, and thus X–Tra Light will not be precluded from presenting evidence

    at trial that Acuity allegedly copied its design prior to patent issuance.”).

               USAA recognizes that the jury will be given clear instruction that infringement is to be

    decided solely based on a comparison of the asserted claims to the accused products and USAA

    has no intention of suggesting anything to the contrary. Rather, USAA will present evidence at

    trial on validity, damages, and willfulness issues and will support its argument with the fact that

    Deposit@Mobile practices the Asserted Patents. Wells Fargo should not be permitted to use the

    specter of “jury confusion” to hide substantial evidence of its intentional copying of USAA’s

    patent-protected product. USAA respectfully requests that the Court grant USAA’s motion for

    partial summary judgment.




    10729023                                         -8-
Case 2:18-cv-00245-JRG Document 195 Filed 09/16/19 Page 10 of 11 PageID #: 25325



     DATED: September 11, 2019          Respectfully submitted,

                                        By: /s/ Robert C. Bunt

                                        Jason Sheasby - Pro Hac Vice
                                        Lead Attorney
                                        Lisa Glasser - Pro Hac Vice
                                        Anthony Rowles - Pro Hac Vice
                                        IRELL & MANELLA LLP
                                        1800 Avenue of the Stars, Suite 900
                                        Los Angeles, CA 90067-4276
                                        Telephone: (310) 277-1010
                                        Facsimile: (310) 203-7199

                                        Robert C. Bunt
                                        TX Bar No. 00787165
                                        PARKER, BUNT & AINSWORTH, P.C.
                                        100 E. Ferguson, Suite 1114
                                        Tyler, Texas 75702
                                        Telephone: (903) 531-3535
                                        Facsimile: (903) 533-9687


                                        Attorneys for Plaintiff United Services
                                        Automobile Association (USAA)




     10729023                           -9-
Case 2:18-cv-00245-JRG Document 195 Filed 09/16/19 Page 11 of 11 PageID #: 25326




                                    CERTIFICATE OF SERVICE

            I hereby certify that on September 11, 2019 I caused a copy of the foregoing document

     to be served by electronic mail on Defendant’s counsel of record.



                                                            /s/ Benjamin Manzin-Monnin
                                                            Benjamin Manzin-Monnin



                CERTIFICATE OF AUTHORIZATION TO FILE UNDER SEAL

            The undersigned hereby certifies that, under L.R. CV-5(a)(7)(B), the foregoing document

     is filed under seal pursuant to the Court’s Protective Order entered in this matter (Dkt. No. 40).

                                                            /s/ Robert C. Bunt
